Citation Nr: 1209463	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to a rating higher than 20 percent before October 12, 2010, and a rating higher than 40 percent from October 12, 2010, for degenerative disc disease of the lumbosacral spine.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION


The Veteran, who is the appellant, served on active duty from February 1993 to June 1997 and from July 2002 to April 2003.  The Veteran also served in the National Guard.  
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO). 
 
In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 
 
In a decision in October 2009, the Board denied the Veteran's claim for a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine. 
 
The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order, dated in May 2010, the Court granted a Joint Motion for Remand of the parties, the Secretary of VA and the Veteran, who was then represented by counsel, and vacated the Board's decision, and remanded the claim to the Board for readjudication consistent with the Joint Motion. 
 
In September 2010, the Board remanded the matter for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 





Following the issuance of the supplemental statement of the case in December 2011, the Veteran submitted additional evidence and, through his service representative, waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In May 2011, the Veteran raised the claim of secondary service connection for hypertension, and in August 2011, the Veteran raised the claim for increase for sciatica.   The claims are referred to an Agency of Original Jurisdiction for appropriate action.  

After a fair reading of the claim and the evidence of record, the Board does not find an expressed or implied claim for a total disability rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Before October 12, 2010, degenerative disc disease of the lumbosacral spine was manifested by forward flexion greater than 30 degrees with pain through the entire range of motion and degenerative disc disease of lumbosacral spine without ankylosis or objective neurological abnormality, except for sciatica, which is rated separately, or incapacitating episodes requiring bed rest prescribed by a physician, having a total duration of at least four weeks, but less than six weeks. 
 
2.  From October 12, 2010, degenerative disc disease of the lumbosacral spine is manifested by chronic low back pain, forward flexion to 10 degrees without unfavorable ankylosis or objective neurological abnormality, except for sciatica, which is rated separately, or incapacitating episodes requiring bed rest prescribed by a physician, having a total duration of at least six weeks during the past 12 months. 





CONCLUSIONS OF LAW

1.  Before October 12, 2010, the criteria for a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011). 
 
2.  From October 12, 2010, the criteria for a rating higher than 40 percent for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 


In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided post-adjudication VCAA notice by letter, dated in September 2008.  The VCAA notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

To the extent the VCAA notice was provided in statement of the case in September 2008, regarding VA's duty to assist by obtaining VA records and records from other Federal agencies and notice that the Veteran could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf, the VCAA notice was defective. 

Although VCAA notice pertaining to the duty to assist was not provided in a separate letter, the Veteran was not prejudiced by the error because the he had a meaningfully opportunity to participate effectively in the processing of the claim. The Veteran was subsequently afforded a VA examination and the opportunity to submit additional argument and evidence, which he did. 




As the purpose of the VCAA notice is to notify the Veteran of the information and evidence necessary to substantiate the claim, and as VA developed the record to assist the Veteran in support of the claim, the Veteran was not prejudiced by VA's action as the Veteran's interest that the VCAA notice was designed to protect, that is, the essential fairness of the adjudication, was not affected because notice of the duty to assist was provided in the statement of the case, rather than by separate letter. 

Based on the facts and circumstances of the entire record, the Board finds no evidence that the Veteran was prejudiced by inadequate VCAA notice on the duty to assist. 

As for actual content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying, in part, the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

As the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by supplemental statement of the case in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.  The Veteran was afforded VA examinations in October 2008 and in October 2010.

In September 2010, the Board remanded the matter to provide the Veteran the opportunity to submit or to authorize VA to obtain private medical records, to update VA records, and to afford the Veteran a VA examination.  There is no record of a response to submit or to authorize VA to obtain private medical records.  The RO considered VA records through December 2011.  The Veteran was afforded a VA examination in October 2010.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was afforded VA examinations to evaluate the disability.  As the reports of the VA examinations are based on consideration of the prior medical history and described the disability of the lumbosacral spine in sufficient detail so that the Board's review of the claim is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles for an Increased Rating
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 
 
The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).
 






Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Degenerative disc disease of the lumbosacral spine is rated under the General Formula for Diseases and Injuries of the Spine (General Formula), Diagnostic Code 5242, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Intervertebral Disc Syndrome), Diagnostic Code 5243, whichever method results in the higher rating. 
 
Under the General Rating Formula, in evaluating disabilities of the spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  

Also any objective neurological abnormality may be separately rated under the appropriate Diagnostic Code.
 
The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V. 
 




Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the rating of 40 percent are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a rating of 60 percent are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.

Facts 
 
Records of the Pennsylvania Army National Guard show that in May 2004 while on federalized active duty for training the Veteran injured his back on landing after a fall in a parachute jump. 
 
After service, in a rating decision in July 2006, the RO granted service connection for degenerative disc disease of the lumbosacral spine and assigned a 20 percent rating. 
 
The current claim for increase was received in November 2006.  




Private medical records show that in January 2006 a MRI showed a bulge at L4-5 and L5-S1. 

VA records from July 2006 to November 2008 show that the Veteran was followed almost on a monthly basis for low back pain with decreased range of motion, loss of muscle strength in the thighs, muscle spasms in the parspinal muscles, and sciatica with flare-ups, which was made worse by sitting and driving and which affected the Veteran's sleep, concentration, and other activities.  Sciatica included sensory deficits in the right leg in the L-5 and S-1 dermatomes and on occasion affected the deep tendon reflexes.  Treatment included physical therapy, aquatherapy, a TENS unit, prescribed pain medication, and steroid injection.  Only use of a TENS unit seemed to alleviate the symptoms. 
 
In October 2006, the Veteran's gait was affected.  In November 2006, the Veteran was fitted for a cane.  
 
In May 2007, the Veteran stated that on a bad day he could not leave his bed due to his pain.  In the notice of disagreement, the Veteran stated that with a flare of sciatica he was not able to get out of his bed or walk.  He described constant back spasms, affecting his gait.  It was reported that an MRI showed a very mild disc bulge at L3-L4 and L4-L5 without canal or neuroforminal stenosis.  In March 2008, an MRI showed a minimal disc bulge at L4-5 and L5-S1.  In May 2008, an EMG study was normal.
 
On VA examination in October 2008, the Veteran complained of constant lumbosacral pain that was made worse with driving, prolonged sitting, and walking.  The Veteran stated that he could only walk about a block before he had to sit down due to the pain.  It was noted that the Veteran had not been on bed rest in the month prior to the examination.  It was also noted that physical therapy had not helped and that one steroid injection had decreased leg pain, but increased back pain.




The Veteran stated that he used a back brace and that activities of daily living were affected to include walking, showering, lifting, and standing for a prolonged time while doing chores such as washing the dishes.  He had no flare ups because the pain was constant and severe. 
 
On physical examination, flexion was to 45 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 40 degrees and bilateral rotational flexion was to 50 degrees with pain throughout.  No further reduction occurred due to pain or fatigue following repetitive use.  There was moderate spasm.  The Veteran walked with a marked limp. 
 
Private medical records show that in July and August 2008 and in March and April 2009 the Veteran was in physical therapy three times a week for four weeks.  In September 2008, he was seen at a chiropractic clinic for low back pain, radiating to the right lower extremity.

In May 2009, the Veteran testified that he experienced sharp pain in the lower back with increased pain down his right leg and more recently pain down the left leg.  He also described muscle spasms.  He stated that he could not touch his toes and he had a very limited range of motion.  He indicated that he was currently in school to become a teacher and that he missed his student teaching assignments twice a month because of his back.  He stated that sitting in class for a long period was difficult as was standing for a long time.  The Veteran stated that he could not exercise as much as he wanted to, that he could not ride a bike, and that it hurt to drive.  He related that his back affected his sleep.  He stated that surgery was not recommended because of his age and that he was exploring alternative therapies.

On VA examination on October 12, 2010, the Veteran stated that for his back disability he used physical therapy, medications, traction, and home exercise programs.  He stated that he also saw a massage therapist and chiropractors.  



The Veteran related that an epidural injection had not been successful, but a TENS helped.  The Veteran stated that he experienced pain daily.  The examiner noted that the pain was in the right sciatic distribution.  The Veteran described his pain as 5 or 6 of 10 and with flare- ups as 9 or 10 of 10.  He described daily exacerbations, lasting several hours to all day.  The precipitating factors are bending, stretching, reaching.  Alleviating factors were rest and medications.  There had been no incapacitating episodes in the past 12 months.  

The pertinent findings included spasms in the lumbar musculature.  There were no bowel or bladder complaints.  The Veteran could walk a quarter of a mile before he had to stop.  There is no effect on personal hygiene, although at times he had trouble, getting on and off a commode due to pain.  As for his usual occupation, he was not currently employed.  As for driving, he had to get out and stretch after one and one-half to two hours. 

The VA examiner reported straightening of the lumbar curve, muscle spasms, and pain over the entire lumbar area.  Flexion was to 18 degrees and to 10 degrees with r repetitive testing; extension was to 7 degrees and to 10 degrees with repetitive testing, right rotation was to 7 degrees and to 10 degrees with repetitive testing; left rotation was to 10 degrees and to 12 degrees with repetitive testing; right and left lateral flexion were to 8 degrees and to 8 degrees on the right and to 6 degrees on the left with repetitive testing.  The Veteran reported having pain prior to range of motion measurements and then having an increase in pain following range of motion measurements.

There is no ankylosis or leg length disparity.  Muscle testing was +5 strength in the lower musculature on the left and +4/5 on the right.  The straight leg raising was positive at 10 degrees on the right and 25 degrees on the left.  Neurologic examination revealed mild hypoesthesia on the right sciatic distribution.  Deep tendon reflexes were normal and symmetrical.  An MRI of the lumbar spine was read as showing no disc herniation.  




In May 2011, the Veteran received a nerve root block for low back pain and sciatica.  In a statement in January 2012, the Veteran stated that he was scheduled for nerve root block injections for sciatica. 

Analysis

Before October 12, 2010

On VA examination in October 2008, forward flexion was to 45 degrees with pain. The range of motion was not additionally limited by weakness, instability, lack of endurance, fatigue, repetitive use, or flare-ups. 
 
As 45 degrees of flexion does not more nearly approximate 30 degrees, the criteria for the next higher rating based on limitation of motion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40 , 4.45, 4.59, have not been met.  Alternatively, in the absence of favorable ankylosis of the entire thoracolumbar, the criteria for the next higher rating have not been met. 
 
The Veteran calls attention to the level of pain he experiences, limiting his ability to function.  Under the General Rating Formula, the rating criteria apply with or without symptoms such as pain whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of an injury.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 
 
The Veteran has pain through his entire range of motion.  The United States Court of Appeals for Veterans Claims (Court) held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  





The Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement, as well as swelling, deformity, and atrophy, that affects stability, standing, and weight-bearing. 

Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion should be considered.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As for a rating under Intervertebral Disc Syndrome, Diagnostic Code 5243, the criteria for the next higher rating, 40 percent, are incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  An incapacitating episode, however, is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
 
A review of the record shows that there is no evidence of incapacitating episodes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months, prescribed by a physician and treatment by a physician. 
 
As for rating the associated neurologic objective abnormalities, in this case, sciatica, the Veteran has a separate rating for sciatica.  And the separate rating for sciatica is not before the Board.  There are no other objective neurological abnormalities apart from sciatica. 
 





For the above reasons, the preponderance of the evidence is against the claim for a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine before October 12, 2010, and the benefit-of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

From October 12, 2010
 
Since the VA examination of October 12, 2010, the Veteran's disability has been rated at 40 percent.  The next higher evaluation, 50 percent, is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

The VA examiner, however, determined that there was no ankylosis of the thoracolumbar spine and thus, the evidence does not satisfy the criteria for the next higher rating.

To the extent the Veteran argues his disability picture more nearly approximates the criteria for a 50 percent rating because of the limited range of motion, although there was additional loss of range of motion with repetitive movements, the changes did not more nearly approximate or equate unfavorable ankylosis of the entire thoracolumbar spine as there is no evidence of difficulty walking, because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

In the absence of at least one of the foregoing signs or symptoms of unfavorable ankylosis of the thoracolumbar spine on VA examinations or in any other medical evidence of record, the disability picture does not more nearly approximate or equate to unfavorable ankylosis, the criteria for the next higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations.  38 C.F.R. § 4.7.  



The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of unfavorable ankylosis.  There is no objective evidence to demonstrate that pain on use or during flare ups results in additional functional limitation to the extent that under Diagnostic Code 5242 unfavorable ankylosis of the thoracolumbar spine is shown.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  As already noted, painful motion was taken into account on the range of motion studies as noted on the VA examination in October 2010.

As for objective neurologic abnormalities, the Veteran has a separate rating for sciatica and there are no other objective neurological abnormalities.    
 
Also, in the absence any evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, the criteria for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.  While the Veteran has submitted evidence that he has lost time at work and has stayed in bed, to the extent that the Veteran thus seeks a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there is no evidence that any bed rest has been prescribed by a physician and the Veteran was under that physician's treatment at the time.  Thus the episodes described by the Veteran do not meet the criteria for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Veteran also argues that his disability will only become worse.  A disability rating is based on comparing current symptoms with the rating criteria.  Any future worsening of the disability may be the basis for filing a new claim for increase. 

There are no other diagnostic codes that apply. 
 


As the preponderance of the evidence is against a rating higher than 40 percent for degenerative disc disease of the lumbosacral spine from October 12, 2010, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)

Extraschedular Consideration
 
Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.
 
If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  
 






In other words, the Board finds that the rating criteria reasonably describes the Veteran's degenerative disc disease of the lumbosacral spine, which is encompassed by the Rating Schedule under Diagnostic Codes 5242 and 5243, and the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.


ORDER

Before October 12, 2010, a rating higher than 20 percent for degenerative disc disease of the lumbosacral spine is denied. 
 
From October 12, 2010, a rating higher than 40 percent for degenerative disc disease of the lumbosacral spine is denied. 



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


